Name: 2006/178/EC: Commission Decision of 27 February 2006 setting up a High Level Expert Group on Digital Libraries (This text annuls and replaces the text published in Official Journal L 46 of 16 February 2006, p. 32 )
 Type: Decision
 Subject Matter: documentation;  EU institutions and European civil service;  technology and technical regulations;  labour market
 Date Published: 2007-05-08; 2006-03-04

 4.3.2006 EN Official Journal of the European Union L 63/25 COMMISSION DECISION of 27 February 2006 setting up a High Level Expert Group on Digital Libraries (This text annuls and replaces the text published in Official Journal L 46 of 16 February 2006, p. 32) (2006/178/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Article 157 of the Treaty establishing the European Community assigns the Community and the Member States the task of ensuring that the conditions necessary for the competitiveness of the Community's industry exist. Article 151 provides that the Community shall contribute to the flowering of the cultures of the Member States, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore. (2) The Communication from the Commission i2010  A European Information Society for growth and employment (1) announced a flagship initiative on digital libraries. (3) The Communication from the Commission i2010: Digital Libraries (2) (hereafter the Communication) announced the creation of a High Level Expert Group on Digital Libraries that will advise the Commission on how to best address the organisational, legal and technical challenges at European level. (4) The White Paper on a European Communication Policy (3) adopted by the Commission on 1 February 2006 mentions the essential role that digital libraries can play in providing free access to European citizens to information on Europe through information technologies. (5) The group must contribute to a shared strategic vision for European digital libraries. (6) The group must be made up of highly qualified experts with competence on digital libraries, appointed in a personal capacity. (7) The High Level Expert Group on Digital Libraries therefore has to be set up and its terms of reference and structure detailed, HAS DECIDED AS FOLLOWS: Article 1 A group of experts High Level Expert Group on Digital Libraries, hereinafter referred to as the group, is hereby set up by the Commission. Article 2 Task The Commission may consult the group on any matter relating to the implementation of the digital libraries initiative as set out in the Communication. The groups task is to:  advise the Commission on how to best address the organisational, legal and technical challenges at European level;  contribute to a shared strategic vision for European digital libraries. Article 3 Composition  Appointment 1. The Director General of DG Information Society and Media or by his/her representative, is in charge of appointing the members of the group. They shall be appointed as high level experts with competence on digital libraries. 2. The group shall be composed of up to 20 members. 3. The following provisions shall apply:  Members are appointed in a personal capacity as high level experts on digital libraries and are required to advise the Commission independently of any outside influence.  Members will be appointed to ensure, as far as possible, an adequate balance in terms of:  range of competencies;  geographical origin;  gender.  The Group will include experts from the following categories:  memory organisations (libraries, archives, museums);  authors, publishers and content providers;  ICT industry (e.g. search engines, technology providers);  scientific and research organisations, academia.  Members may not designate an alternate to replace them.  Members are appointed for a two year renewable mandate. They shall remain in office until such time as they are replaced or their mandate ends.  Members who are no longer able to contribute effectively to the groups deliberations, who resign or who do not respect the conditions set out in the first or fifth indent of this paragraph or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate.  Members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity.  The names of members are published on the Internet site of the DG Information Society and Media. The names of members are collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001. Article 4 Operation 1. The group is chaired by a representative of the Commission. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as their tasks have been fulfilled. 3. The Commissions representative may ask experts or observers with specific competence on a subject on the agenda to participate in the groups or sub-groups deliberations if this is useful and/or necessary. 4. Information obtained by participating in the groups or sub-groups deliberations may not be divulged if the Commission indicates that this relates to confidential matters. 5. The group and its sub-groups normally meet on Commission premises in accordance with the procedures and schedule established by it. The Commission provides secretarial services. Other Commission officials with an interest in the proceedings may attend these meetings. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (4). 7. The Commission may publish, in the original language of the document concerned, any rÃ ©sumÃ ©, conclusion, or partial conclusion or working document of the group. Article 5 Meeting expenses The Commission may reimburse travel and subsistence expenses for members, experts and observers in connection with the groups activities in accordance with the provisions in force at the Commission. The members shall not be paid for their duties. Article 6 Entry into force The decision shall take effect on the day of its publication in the Official Journal of the European Union. It is applicable until 31 December 2008. The Commission shall decide on a possible extension before that date. Done at Brussels, 27 February 2006. For the Commission Viviane REDING Member of the Commission (1) COM(2005) 229 final. (2) COM(2005) 465 final. (3) COM(2006) 35 final. (4) SEC(2005) 1004, Annex III.